Citation Nr: 1701190	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  13-09 795 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for residuals of a cold injury to the bilateral feet (excluding the toes). 

2. Entitlement to service connection for residuals of a cold injury to the bilateral toes. 

3. Entitlement to service connection for a bilateral hearing loss disability. 

4. Entitlement to a total disability evaluation based on individual unemployability as due to a service-connected disability (TDIU). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 


INTRODUCTION

The Veteran has active service in the United States Army from March 1973 to March 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran had a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2015. 

In July 2015, this case was remanded for further development. 

In September 2015, a supplemental statement of the case (SSOC) was issued further denying the claims for cold injury residuals and right ear hearing loss only. 

The issue of TDIU addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



 

FINDINGS OF FACT


1. The Veteran does not have current cold injury residuals affecting the bilateral feet. 

2. The Veteran does not have current cold injury residuals affecting the bilateral toes. 

3. The weight of the evidence does not support finding a nexus between the Veteran's right ear hearing loss disability and service. 

4. The weight of the evidence is in favor of finding a nexus between the Veteran's left ear hearing loss disability and service. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for cold injury residuals affecting the bilateral feet have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

2. The criteria for entitlement to service connection for cold injury residuals affecting the bilateral toes have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

3.  The criteria for entitlement to service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

4.  The criteria for entitlement to service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Further concerning claims for hearing loss, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  Impaired hearing, however, only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A. Cold Injury Residuals 

The Veteran testified that while serving in the mountains of Korea, he was unable to move his toes for 45 minutes. Subsequently his second and third toe turned black at the infirmary and that he still has issues of feeling in his toes and pain in his feet. The Veteran states, however, that no treatment was rendered at the time. 

The Veteran was provided with a VA examination in January 2015. The examiner notes that the service treatment records do not contain any documentation with regard to any cold injury or frostbite. The separation examination is also silent. The service treatment records do document lower back problems with radicular symptoms to the right lower extremity in 1974 as well as a note on a swollen painful left toe in 1973 with no further elaboration or history. A clinical examination showed no foot skin changes that are a result of cold injury. X-rays only showed bilateral degenerative joint disease of the fifth PIP joint. The VA examiner concluded that it was less likely than not that the Veteran currently experiences cold injury residuals or any other type of orthopedic/neurological disability in the bilateral feet and toes. 

Based on this evidence, the Veteran does not have a current disability due to cold injury residuals or any other type of orthopedic or neurological disability in his bilateral feet or toes. The VA examiner did a comprehensive examination of the Veteran's physical presentation as well as his medical history. His opinion, therefore, should be accorded significant probative weight. There is also no other contrary medical evidence to suggest that he has current cold injury residuals. Therefore, the claims must be denied. 

B. Bilateral Hearing Loss

The Veteran was a line solder in 11 bravo and shot guns frequently. He testified that he was prescribed hearing aids in 2013. 

First and foremost, the Veteran must have a current hearing loss disability for VA purposes. Based on the below test results, the Veteran does satisfy element (1) of service connection for bilateral hearing loss.  

On the authorized audiological evaluation in August 2015, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

30
40
50
50
LEFT

35
40
55
55

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 in the left ear. 

The Board notes that noise exposure has also been conceded by the Board. Therefore, element (2) is met. 

In terms of element (3), the Board first turns to the two audiograms conducted in service. 

On the induction audiogram in March 1973, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
20
 
5
LEFT

15
10

0


On the separation audiogram in March 1974, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

30
20
 
10
LEFT

20
30
 
20

The Veteran had a VA examination in August 2015. The examiner opined that it was less likely than not that the Veteran's right ear hearing loss was caused by or was a result of an event in military service. The rationale provided was that a review of the evidence revealed normal hearing upon enlistment and separation with no significant threshold shifts. Conversely, the examiner opined that it was more likely than not that the Veteran's left ear hearing laughed was caused by or was a result of an event in military service. The rationale provided was that a review of the evidence revealed mild hearing loss in the left ear with a significant threshold shift. 

The Board finds that due to the threshold shift in the left ear during service, the weight of the evidence supports a finding of a nexus between in-service noise exposure and left ear hearing loss. However, the Board also finds that due to a lack of a significant threshold shift in the right ear during service, the weight of the evidence does not support a finding of a nexus between in-service noise exposure and right ear hearing loss. The VA examiner's opinions relied on a clear rationale and are considered to be persuasive by the Board in the absence of any other evidence to the contrary. 

II. Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in an August 2011 letter prior to the initial adjudication of his claim.  He has not alleged any notice deficiency during the adjudication of his claim.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with an examination that properly documented his conditions. Moreover, these claims were remanded for further development to provide VA examinations. As noted above, VA examinations were performed and were compliant with VA standards. Therefore, the remand directives have been substantially complied with. 





ORDER

The Veteran's claim for service connection for cold injury residuals to the bilateral feet is denied. 

The Veteran's claim for service connection for cold injury residuals to the bilateral toes is denied. 

The Veteran's claim for service connection for right ear hearing loss is denied. 

The Veteran's claim for service connection for left ear hearing loss is granted. 



REMAND

This TDIU claim was previously remanded because it was intertwined with the other issues on appeal. While the August 2015 VA examiner found a positive nexus for left ear hearing loss, the September 2015 SSOC did not address left ear hearing loss. Moreover, no rating decision was issued for left ear hearing loss. Therefore, it is unclear if the Veteran satisfies the schedular threshold for TDIU consideration. 

That said, a September 2011 VA general medical examination by a physician's assistant (PA) noted significant functional impairment as associated with a service-connected low back disability. Indeed, it was noted that the Veteran is "unable to work even in a computer station for at least 4 hours because of constant pain." While the Veteran "might" have the ability to work in a supervisory role, he would need to have "several rest periods to decrease his pain" and would also have to "avoid walking long distances or climbing stairs." The Board takes the assessment of an inability to work at a desk for up to 4 hours as particularly limiting of employment options, regardless of supervisory responsibilities, and the opinion is supportive of the claimed inability to gain and maintain substantially gainful employment. As the Veteran does not, as of yet, meet the regulatory threshold to be considered for entitlement to TDIU on a schedular basis, however, his claim must be considered on an extraschedular basis if his current level of service-connected disablement is not increased pursuant to the directives of this remand order. Should the Veteran's combined disability rating remain below the threshold for entitlement to a schedular TDIU after the RO's de novo adjudication of the claims on appeal, the claim for an extraschedular TDIU is to be referred to the Director of VA's Compensation Service for consideration. See Thun v. Peake, 22 Vet. App. 111 (2008).

Accordingly, the case is REMANDED for the following action:

1. Appropriately rate the granted claim for left ear hearing loss. 

2. Following the above-directed development, re-adjudicate the Veteran's claims on a de novo basis. Should adjudication not result in the Veteran meeting the threshold requirement for entitlement to TDIU on a schedular basis, the claim for TDIU is to be referred to the Director of VA's Compensation Service for consideration on an extraschedular basis. Should this claim not be granted by the RO, a supplemental statement of the case is to be issued and the claim is to be forwarded to the Board for adjudication. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. Tenner 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


